
	
		II
		109th CONGRESS
		2d Session
		S. 3600
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  allocation of the alternative fuel vehicle refueling property credit to patrons
		  of agricultural cooperatives.
	
	
		1.Allocation of alternative
			 fuel vehicle refueling property credit to patrons of agricultural
			 cooperatives
			(a)In
			 generalSubsection (e) of
			 section 30C of the Internal Revenue Code of 1986 (relating to special rules) is
			 amended by adding at the end the following new paragraph:
				
					(6)Allocation of
				credit to patrons of agricultural cooperative
						(A)Election to
				allocate
							(i)In
				generalIn the case of an eligible cooperative organization, any
				portion of the credit determined under subsection (a) for the taxable year may,
				at the election of the organization, be apportioned among patrons of the
				organization on the basis of the amount of business done by the patrons during
				the taxable year.
							(ii)Form and
				effect of electionAn election under clause (i) for any taxable
				year shall be made on a timely filed return for such year. Such election, once
				made, shall be irrevocable for such taxable year. Such election shall not take
				effect unless the organization designates the apportionment as such in a
				written notice mailed to its patrons during the payment period described in
				section 1382(d).
							(B)Treatment of
				organizations and patronsThe amount of the credit apportioned to
				any patrons under subparagraph (A)—
							(i)shall not be
				included in the amount determined under subsection (a) with respect to the
				organization for the taxable year, and
							(ii)shall be
				included in the amount determined under subsection (a) for the first taxable
				year of each patron ending on or after the last day of the payment period (as
				defined in section 1382(d)) for the taxable year of the organization or, if
				earlier, for the taxable year of each patron ending on or after the date on
				which the patron receives notice from the cooperative of the
				apportionment.
							(C)Special rules
				for decrease in credits for taxable yearIf the amount of the
				credit of a cooperative organization determined under subsection (a) for a
				taxable year is less than the amount of such credit shown on the return of the
				cooperative organization for such year, an amount equal to the excess
				of—
							(i)such reduction,
				over
							(ii)the amount not
				apportioned to such patrons under subparagraph (A) for the taxable year,
							shall
				be treated as an increase in tax imposed by this chapter on the organization.
				Such increase shall not be treated as tax imposed by this chapter for purposes
				of determining the amount of any credit under this chapter.(D)Eligible
				cooperative definedFor purposes of this section the term
				eligible cooperative means a cooperative organization described in
				section 1381(a) which is owned more than 50 percent by agricultural producers
				or by entities owned by agricultural producers. For this purpose an entity
				owned by an agricultural producer is one that is more than 50 percent owned by
				agricultural
				producers.
						.
			(b)Conforming
			 amendmentThe last sentence of section 55(c)(1) is amended by
			 inserting 30C(e)(6), after section.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years of cooperative organizations ending after the date of the enactment of
			 this Act.
			
